Citation Nr: 0417088	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  00-23 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 C.F.R. § 1151 for 
additional disability of the  right eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active service from January 1954 to January 
1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In November 2001, the Board 
remanded the claim for additional development.  

In July 2001 and September 2003, the veteran appeared and 
testified at hearings that were conducted by Mary Gallagher, 
who is the Veterans Law Judge responsible for making a 
determination in this case.


FINDING OF FACT

The veteran does not have additional disability of the right 
eye as a result of an injury, or aggravation of an injury, 
attributable to VA hospitalization or medical treatment.


CONCLUSION OF LAW

Compensation for additional disability of the right eye under 
38 U.S.C.A. § 1151 is not established.  38 U.S.C.A. §§ 1151, 
5107 (West 2002); 38 C.F.R. §§ 3.358, 3.800 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Compensation Under 38 U.S.C.A. § 1151

The veteran asserts that he is entitled to compensation for 
additional disability of the right eye under 38 U.S.C.A. 
§ 1151.  In essence, the veteran argues that VA physicians 
mistreated his right eye cataract, which resulted in the 
aggravation of his condition.  He argues that cataract 
surgery is among the most safe and successful surgeries in 
all of medicine, and that he was treated by an "unqualified, 
inexperienced intern student," and that a board-certified 
ophthalmologist was not in attendance to supervise and 
instruct the operation, or the postoperative treatment.  See 
attachments to veteran's substantive appeal, received in 
August 2002.  He further argues that the VA physician who 
operated on him in early March 1998 "knowingly left a piece 
of cortex in my right eye," and that the physician told him 
that it would dissolve, but that it resulted in additional 
disability.  He asserts that he was never warned that he 
could sustain a retinal detachment from his VA surgeries, or 
that he would be operated on by an underqualified physician.  
Finally, he argues that records of his January 1999 VA 
surgery are "forged."  Id.

Title 38, U.S.C. § 1151 provides that where a veteran suffers 
an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, 
medical or surgical treatment, or examination, compensation 
shall be awarded in the same manner as if such disability 
were service connected.  See also 38 C.F.R. § 3.800.  
Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  Those amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  Therefore, as the veteran filed his claim in April 
1999, this claim must be decided under the current, post-
October 1, 1997 version of 38 U.S.C.A. § 1151, as enacted in 
Public Law No. 104-204.  

For compensation under 38 U.S.C.A. § 1151, the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, or 
examination, and not be merely coincidental therewith.  In 
the absence of evidence satisfying this causation 
requirement, the mere fact that aggravation occurred will not 
suffice to make the additional disability or death 
compensable.  38 C.F.R. § 3.358(c)(1)(2).  

A review of the VA medical evidence shows that it consists of 
numerous reports from the VA hospital in Tampa, Florida.  
These reports show that, beginning in February 1998, the 
veteran sought treatment for right eye symptoms that included 
cloudy vision, decreased vision, spotted vision, and/or pain.  
The impressions included cataracts OD (right eye), and 
blepharitis.  On March 6, 1998, he underwent 
phacoemulsification cataract extraction with sulcus placed 
posterior chamber intraocular lens implantation of the right 
eye.  The postoperative diagnosis was 2 to 3+ nuclear 
cataract of the right eye with 1 to 2+ PSE cataract.  The 
veteran continued to complain of pain and photophobia, and 
inflammation/edema were observed.  On March 25, 1998, the 
veteran underwent a removal of the residual cortex and 
vitreous from the anterior chamber of the right eye.  In 
September 1998, he underwent a scleral buckle of the right 
eye, with a postoperative diagnosis of retinal detachment, 
right eye.  In October 1998, he underwent a vitrectomy, 
membrane peel and endolaser, right eye.  The postoperative 
diagnosis was retinal detachment.  In January 1999, he was 
determined to have a pre-retinal membrane, macular pucker, 
right eye, and that same month he underwent a pars plana 
vitrectomy with membrane peel, right eye.  The postoperative 
diagnoses were epiretinal membrane in the macula of the right 
eye, and macula with cystic/yellow fluid and loculated 
changes under the epiretinal membrane of the right eye.  In 
February 1999, he underwent a vitrectomy, membrane peel and 
endolaser, right eye.  The postoperative diagnosis was 360-
degree retinal detachment with proliferative vitroretinopathy 
of the right eye.  

Reports from the Eye Specialists, dated in September 1999, 
note treatment for glaucoma.  The impression noted a 
"complicated cataract, right eye," "secondary iritis," 
"endothelial touch right eye secondary," a "macular scar, 
probably secondary," an "old RD (retinal detachment)" 
right eye, and that glaucoma was doubted.  

A VA examination report, dated in July 1999, shows that the 
examiner gave a detailed summary of the veteran's service 
medical records and post-service history of right eye 
treatment.  The report shows that the examiner afforded the 
veteran an eye examination, and the findings were recorded.  
The diagnoses were pseudophakia of the right and left eyes, 
"old retinal detachment, right eye,"  and glaucoma of both 
eyes.  The examiner stated that with regard to the veteran's 
right eye condition, retinal detachment is an expected 
complication of cataract surgery and does not require 
negligence for causation.  

VA outpatient treatment reports, dated between July 1999 and 
2003, show treatment for right eye symptoms that included 
pain, and decreased vision.  These reports indicate that the 
veteran has a hazed lens on the right side of his eyeglasses.  
The diagnoses included glaucoma, macular scar, and periphery 
scleral buckle.

The Board finds that the claim must be denied.  A review of 
the claims files show that there is no medical evidence 
showing that the veteran has the claimed condition as a 
result of VA carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing hospital care and/or medical 
treatment.  In this regard, the veteran has made many 
arguments in support of his claim.  The Board notes that, to 
the extent that he has argued that he did not receive 
sufficient warning of possible complications, to include 
retinal detachment, the claims files contain "informed 
consent" forms (VA Form 522), all of which were signed by 
the veteran, as well as "preoperative notes" for each of 
the five right eye operations.  This evidence therefore does 
not support this argument.  However, and in any event, the 
claims files do not contain a competent opinion linking 
additional disability of the right eye to any VA treatment 
and which shows that the criteria for additional compensation 
have been met.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358; 
see also VAOPGCPREC 5-2001, 66 Fed. Reg. 33,309-33,313 
(2001).  In fact, the only competent opinion of record is 
found in the July 1999 VA examination report, which shows 
that the examiner stated that retinal detachment is an 
expected complication of cataract surgery and does not 
require negligence for causation.  In summary, the only 
competent opinion of record is unfavorable to the veteran's 
claim.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and it must be denied.  

In reaching this decision the Board considered the 
appellant's arguments, and the lay statements, in support of 
the veteran's assertion that he has additional disability of 
the right eye as a result of VA treatment.  However, lay 
persons untrained in the field of medicine are not competent 
to offer an opinion on this matter.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence, these arguments do 
not provide a factual predicate upon which compensation may 
be granted.

The Board has also considered the articles, article excerpts, 
and internet printouts, submitted by the veteran in support 
of his claim.  This evidence includes a number of newspaper 
articles involving allegations of mistakes during various 
types of care at both VA and non-VA hospitals, to include 
staffing problems at a medical facility administered by the 
University of South Florida (USF).  These articles are not 
afforded probative value, as they do not involve VA facility 
that treated the veteran.  Some of the articles are 
apparently taken from websites of health care providers, and 
they indicate that cataract surgery is generally very safe.  
See e.g., printouts from "nwvision.com" and 
"Eyesearch.com."  However, other articles indicate that in 
some cases, cataract surgery can result in a number of 
complications that include glaucoma and a retinal tear.  None 
of the articles discuss the likelihood that such 
postoperative disorders may be due to negligence.   See e.g. 
excerpts of articles received from the veteran in August 
2002.  The Board is required to point to a medical basis for 
its decisions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  In this case, the Board has determined that the 
preponderance of the evidence is against the claim.  The 
submitted articles only speak in terms of generalities, and 
are so general in nature and nonspecific to the veteran's 
case, that they do not provide a specific or plausible basis 
for concluding that this veteran has the claimed condition as 
a result of VA carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing hospital care and/or medical 
treatment.  The Board therefore declines to find that the 
articles in question amount to competent evidence that the 
criteria under 38 U.S.C.A. § 1151 have been met.

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim, and that 
compensation under 38 U.S.C.A. § 1151 is not warranted.  As 
such, the Board finds no reasonable basis upon which to 
predicate a grant the benefit sought on appeal.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  VCAA

The Board has considered whether VA has met its duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (as codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002)), 
which became effective on November 9, 2000.  The VCAA 
redefines VA's duty to assist and enhances the duty to notify 
claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
There is no issue as to providing an appropriate application 
form or completeness of the application in this case.  In the 
circumstances of this case, the appellant has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claim by the August 1999 rating decision, 
and the September 2000 statement of the case.  See also, duty 
to assist letter, dated in June 2003.  In December 2001, the 
veteran was notified of the VCAA, and of his duties to obtain 
evidence.  In letters received from the veteran in February 
and June of 2003, the veteran indicated that he had no 
additional evidence to submit.  In written submissions, 
received in June and July of 2003, the veteran's 
representative stated that, "All development and 
notification issues required by the [Board's November 2001] 
remand have been accomplished."  In summary, the veteran has 
been informed of the evidence needed to support his claim, 
and of which evidence he should provide and which evidence VA 
would obtain.  Given the foregoing, there is no issue as to 
whether VA has complied with its duty to notify the veteran 
of his duties to obtain evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


With regard to the content of the December 2001 notice, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

In this case, in the December 2001 letter to the veteran from 
the RO, the RO informed the appellant that VA would make 
reasonable efforts to obtain relevant records, including 
medical records, employment records, or records from other 
Federal agencies.  He was told that VA, "[M]ust make 
reasonable efforts to help you to get evidence necessary to 
support your claim."  He was notified that it was still his 
responsibility to make sure that these records were received 
by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  He was further notified, "You can 
help us with your claim by doing the following: tell us about 
any additional information or evidence that you want us to 
try to get for you."  There is no record of a reply that is 
responsive to this request, although, as previously noted, in 
letters received from the veteran in February and June of 
2003, the veteran indicated that he had no additional 
evidence to submit.  It also appears that the all elements 
required for proper notice under the VCAA, to include the 
"fourth element" as set forth in Pelegrini, have been 
satisfied.  In this regard, and in any event, a recent 
opinion by the General Counsel's Office, it was determined 
that the Pelegrini Court's discussion of the "fourth 
element" was obiter dictum and was not binding on VA.  
VAGCOPPREC 1-2004 (February 24, 2004).  

The Board further acknowledges that the December 2001 letter 
was sent to the veteran after the RO's August 1999 decision 
that is the basis for this appeal.  As noted in Pelegrini, 
the plain language of 38 U.S.C.A. § 5103(a) requires that 
this notice be provided relatively soon after VA receives a 
complete or substantially complete application for benefits; 
thus, the Court held that under section 5103(a), a service-
connection claimant must be given notice before an initial 
unfavorable RO decision on the claim.  In this case, however, 
the unfavorable RO decision that is the basis of this appeal 
was already decided by the time the VCAA was enacted.  As the 
case had already proceeded far downstream from the 
application for benefits, providing the section 5103(a) 
notice then - as the Court noted in Pelegrini - would largely 
nullify the purpose of the notice.  As there could be no 
useful purpose for providing a section 5103(a) notice under 
the circumstances of this case -- that is, at a time so far 
removed from the application for benefits -- the Board 
concludes that any defect in the section 5103(a) notice in 
this instance is harmless error.  Indeed, the Court seems to 
state in Pelegrini that providing such notice late in the 
appellate process would, in fact, prejudice the claimant 
rather than assist him.  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO has 
obtained all relevant records identified by him or otherwise 
evident from the claims folders.  It has also arranged for a 
VA examination, and an etiological opinion has been obtained.  
In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


	(CONTINUED ON NEXT PAGE)


ORDER

Compensation for additional disability of the right eye under 
38 U.S.C.A. § 1151 is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



